Citation Nr: 9934164	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-26 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits, in the calculated amount of $11,436.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to July 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Committee on Waivers 
and Compromises (Committee) of the Winston-Salem, North 
Carolina Regional Office (RO).  A notice of disagreement was 
received in May 1997.  The statement of the case was issued 
in July 1997.  A substantive appeal was received in August 
1997.  The veteran was informed that he could testify at a 
personal hearing at the RO before the Board via video-
conference, elected to do so, and such a hearing was held in 
December 1997 by the acting member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991 & Supp. 1999).  In August 
1998, the Board remanded this matter for further RO action.  


REMAND

Summary of August 1998 Board Remand

The circumstances leading to the appeal in this matter were 
previously documented in the Board's August 1998 remand, and 
are summarized for the purpose of this REMAND, as follows: 
the veteran had been in receipt of VA disability compensation 
benefits, at a 100 percent rate, since July 1971.  The 
veteran married [redacted] in January 1989, and in February 1989 
began receiving additional benefits on her behalf and on 
behalf of her two minor children, considered to be the 
veteran's step-children.  

In a December 1996 letter to the veteran, the RO related that 
they had essentially received information indicating that the 
veteran was no longer married to [redacted].  As such, the RO 
proposed to adjust the veteran's compensation benefits, by 
removing the additional benefits paid for [redacted] and her two 
children.  Thereafter, the following was discovered: the 
veteran and [redacted] were divorced in August 1992; the veteran 
and [redacted] were divorced in November 1995; and the veteran 
married [redacted] in November 1996, who had two minor children 
and a third child who was attending school.  Thereafter, in a 
March 1997 letter, the veteran's compensation benefits were 
adjusted to reflect that he was properly in receipt of 
additional benefits for [redacted] and her two children through 
August 1992, but not thereafter. 

Subsequent to and in light of this adjustment, the veteran 
was notified, in a letter also dated in March 1997, that an 
overpayment in the amount of $11,436 was created.  This 
overpayment was due to the veteran's receipt of unentitled 
additional compensation for dependents (specifically, [redacted] 
and her two children) from September 1992 through November 
1996.  

In a letter dated in April 1997, the RO informed the veteran 
that he was entitled to, among other things, additional 
benefits from October 1994 for [redacted] and her two children (in 
March 1997, the veteran submitted, per the RO's request in 
late February 1997, a copy of a October 1992 marriage 
certificate and the birth certificates of [redacted] two children.  
This request was the first for such documents, and the record 
reflects that the veteran had previously submitted 
documentation regarding the existence of these individuals in 
September 1994, hence the apparent effective date of October 
1994.  See 38 C.F.R. § 3.660). 

In February 1997, the veteran requested a waiver of recovery 
of the $11,436 indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in May 1997, it appeared that the Committee 
found that the veteran was free from fraud, 
misrepresentation, and bad faith, but denied the request for 
waiver, finding that the veteran was at fault in the creation 
of the debt because he did not update VA on his current 
dependent status as required.  The Committee also alluded to 
the fact that collection of the debt would not result in 
undue financial hardship.  The Committee therefore denied the 
veteran's request for a waiver of the overpayment.  

In the August 1998 remand, the Board noted that under the 
applicable regulatory criteria, once it has been determined 
that that there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person having interest in 
obtaining the waiver (an therefore he is not precluded from 
the granting of a waiver), 38 C.F.R. § 1.965(b), the 
Committee must determine whether recovery of an overpayment 
would be against the principles of "equity and good 
conscience," giving consideration to all six of the factors 
set out in 38 C.F.R. § 1.965(a), and not just the elements of 
fault and undue hardship (the other factors being (1) the 
balancing of faults; (2) whether the purpose of the benefits 
would be defeated; (3) unjust enrichment; and (4) whether the 
person asking for the waiver had detrimentally changed 
position.  

The Board noted that in deciding not to grant a waiver, the 
Committee failed to discuss, or provide reasons and bases for 
not discussing, all of the elements, particularly unjust 
enrichment, to be considered in determining whether recovery 
would be against equity and good conscience, pursuant to 38 
C.F.R. § 1.965(a), and as such, remanded this matter for 
Committee consideration of these elements if it was 
determined by the RO that the overpayment was properly 
created.  See Ridings v. Brown, 6 Vet. App 544 (1994); Cullen 
v Brown, 5 Vet. App. 510 (1993). 

In this regard, the Board noted that the veteran and his 
representative appeared to have questioned the creation of 
the overpayment in this case, in that they contended that the 
veteran was only overpaid during the period between his 
divorce from [redacted] and marriage to [redacted], and for the period 
between his divorce from [redacted] and marriage to [redacted] (i.e. in 
September 1992, and from December 1995 to November 1996).  As 
such, the Board found that the RO should consider whether the 
overpayment was properly created prior to referring the 
matter to the Committee for further adjudication.  

Finally, the Board noted that there was some confusion as to 
whether any action was taken with respect to the overpayment 
in the amount of $11,436 to reflect the adjustment made in 
April 1997, noted above; the Board noted that the July 1997 
statement of the case lists the debt as $8,822.  However, the 
adjustment was not reflected in an audit provided to the 
veteran in September 1997.  As such, the Board requested that 
another audit of the veteran's account should be undertaken 
in order to clarify this discrepancy.  


Action Taken Subsequent to the August 1998 Remand and Reasons 
for Additional RO Action

In September 1998, the RO issued a supplemental statement of 
the case which denied the issue of whether the veteran was 
entitled to a waiver of recovery of an overpayment of VA 
benefits, in the amount of $8,882.  It appears that the RO 
satisfactorily addressed all of the elements in determining 
whether recovery would be against equity and good conscience, 
pursuant to 38 C.F.R. § 1.965(a).  

However, the RO failed to consider whether the overpayment 
was properly created, as the Board found was necessary prior 
to referring the matter to the Committee for further 
adjudication.  As such, the Board again finds that the RO 
should consider whether the overpayment was properly created.  

Further, there remains confusion regarding the amount of the 
overpayment.  As noted, in the September 1998 supplemental 
statement of the case, the RO listed the overpayment amount 
as $8,822.  However, an audit of the veteran's account 
submitted in March 1999 continues to list the overpayment 
amount as $11,436.  No explanation is given regarding the 
discrepancy between the these amounts.  As such, further 
clarification is necessary.  

The RO did not fully comply with the August 1998 Board 
remand.  In this regard, it is noted that the Court, in 
Stegall v. West, 11 Vet. App. 268 (1998), held that a remand 
by the Board confers, as a matter of law, the right to 
compliance with the remand orders.  

As such, this matter is again REMANDED to the RO for the 
following actions:


1.  The RO should review both this and 
the August 1998 Board remands, and 
should initially submit documentation 
explaining the discrepancies between 
the overpayment amount listed in the 
recent supplemental statement of the 
case and the amount listed in audits of 
the veteran's account.  The actual 
overpayment amount (and how the RO 
arrived at that amount) should be 
clearly stated.  

2.  The RO then should formally 
consider whether an overpayment was 
properly created.  Citations to the 
regulations explaining how and why the 
overpayment was created should be 
specifically set forth.

3.  Thereafter, if an overpayment is 
found to have been properly created, 
the Committee should again consider the 
veteran's request for waiver of 
recovery of that amount, in light of 
the available record, with full 
consideration given to all elements of 
the principles of equity and good 
conscience set forth by 38 C.F.R. 
§ 1.965(a) (1999).  A formal, written 
record of the Committee's decision, 
including an analysis of the various 
elements being considered, should be 
prepared and be placed in the claims 
folder.  

4.  If the determination remains 
unfavorable to the veteran, he and his 
accredited representative should be 
furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which fully sets 
forth the controlling law and 
regulations pertinent to this appeal.  

When the above development and adjudication have been 
completed, the veteran should be afforded the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


